DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system and method of implementing a reset of a luminaire having, inter alia, “…the user device is configured to transmit, from the user device directly to the luminaire , a command comprising a factory reset code, FRC, for triggering a factory reset of the luminaire , wherein the command is transmitted via a second, different, wireless communication medium having a limited physical transmission range, the second wireless communication medium selected from a) infrared, b) coded light, c) radio or d) near-field communication; and wherein the luminaire is configured to: receive, from the user device , the command comprising the FRC, wherein the command is received via the second communication medium; and implement a factory reset of the luminaire if the command comprising the FRC is received from the user device within the factory reset time-out period” (claims 1 and 13); or a luminaire having, inter alia, “…a second receiver configured to receive, directly from the user device via a second, different communication medium having a limited transmission range, a command comprising a factory reset code, FRC, the second wireless communication medium selected from a) infrared, b) coded light, c) radio, or d) near-field communication; a controller configured to: determine if the command comprising the FRC is received within the factory reset time-out period; and 6implement a factory reset of the luminaire , if the command comprising the FRC is . a second transmitter configured to transmit, directly to the luminaire , a command comprising a factory reset code, FRC, for triggering a factory reset of the luminaire , wherein the command is transmitted via a second, different wireless communication medium having a limited transmission range, the second wireless communication medium selected from a) infrared, b) coded light, c) radio, or d) near-field communication;  and a controller configured to: cause the first transmitter to transmit the message for triggering onset of the factory reset time-out period of the luminaire ; and cause the second transmitter to transmit the command comprising the FRC” (claim 15). The remaining claims 3-12 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 and 3-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thijssen, Patent No. 9,603,225; Velusamy et al., Patent No. 10,769,315; Polychchronakis, Pub. No. 2018/0227998; Davis et al., Pub. No. 2020/0050753; Huang, Pun. No. 2021/0051538; Klecha et al., Pub. No. 2019/0132932.
                                                   Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844